DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Albert B. Deaver, Jr on 12/07/21.

The application has been amended as follows: 
19. (Currently Amended) A method of inserting an object into a body using an insertion apparatus, the insertion apparatus comprising a housing having a proximal end and a distal end, a first handle associated with the distal end of the housing, a piercing structure with a lumen, the piercing structure extending distally from the housing, a vacuum chamber in communication with the lumen of the piercing structure, a plunger associated with the vacuum chamber and configured to fit within moveable within the vacuum chamber, a plunger handle operatively connected to the plunger and disposed on an outer surface of the housing between the distal and proximal ends, 
the method comprising: 
holding the insertion apparatus with a first hand with the proximal end of the housing engaging a palm of the first hand and the first handle engaging the index or middle finger of the first hand; 
piercing a skin of a patient with the piercing structure while the proximal end of the housing engages the palm and the first handle engages the index or middle finger; 

advancing a guidewire through the lumen of the piercing structure using the thumb of the first hand while the proximal end of the housing engages the palm and the first handle engages the index or middle finger; and 
monitoring pressure in the lumen via a pressure-monitoring channel in the insertion apparatus.

20. (Currently Amended) The method of claim 19, further comprising: confirming 

39. (Currently Amended) An insertion device for a medical procedure, comprising: 
a housing having a proximal end and a distal end; 
a first handle associated with the distal end of the housing; 
a piercing structure having a lumen, the piercing structure extending distally from the housing; 
a plunger operatively associated with a vacuum chamber, which the vacuum chamber communicates with the lumen, and the plunger is moveable relative to the housing and the vacuum chamber; 
a plunger handle operatively connected to the plunger, the plunger handle disposed outside the housing between the distal end and the proximal end and having a range of movement between the proximal end and the distal end not extending beyond the proximal end of the housing; 
wherein the insertion device can be held by a first hand of an operator with the proximal end of the housing contacting a palm of the first hand, and an index or middle finger of the first hand contacting the first handle; and 
while being held in such manner, the piercing structure can be inserted into a body, and a vacuum drawn by moving the plunger handle toward the proximal end of the housing away from the first handle with a finger or thumb of the first hand.  


a guidewire channel within the housing and communicating with the lumen; 
the guidewire channel having an opening on an outer surface of the housing; and 
a guidewire protrusion located between the guidewire channel opening and the proximal end of the housing for advancing a guidewire into the lumen with a thumb or finger of the first hand.

Allowable Subject Matter
Claims 19-23, 25-26, 28-35, 37-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closet prior art of record is Bint (US 6,626,869), Bian et al. (US 2015/0224287), Ingledield, Jr (US 4,351,334), Mahapatra et al. (US 20120330184), however these references do not disclose the device as claimed or described below.
Regarding claim 19, the prior arts fail to disclose a plunger handle operatively connected to the plunger and disposed on an outer surface of the housing between the distal and proximal ends of the housing.  The prior arts fail to disclose a method comprising: creating a pressure differential in the vacuum chamber by moving the plunger handle in a proximal direction away from the first handle using a finger or thumb of the first hand while the proximal end of the housing engages the palm and the first handle engages the index or middle finger.
Regarding claim 31, the prior arts fail to disclose a second handle outside of the housing and disposed between the proximal and distal ends of the housing. The prior arts fail to disclose a method of drawing a vacuum in the chamber by sliding the second handle in a proximal direction between the proximal and distal ends and away from the first handle. 
Regarding claim 39, the prior arts fail to disclose a plunger handle disposed outside of the housing and disposed between the proximal and distal ends of the housing and having a range of movement between the proximal end and the distal end not extending beyond the proximal end of the housing. The prior arts fail to disclose a method of drawing a vacuum by moving the plunger handle toward the proximal end of the housing away from the first handle with finger or thumb of the first hand. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783